DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A: Fig. 2 (claims 1-3 and 10-12) in the reply filed on 8/17/2020 is acknowledged.
Claims 4-9 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 10-12 have been considered but are moot in view of the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anholt et al (US Pat. 8,327,242; hereinafter referred to as Anholt) in view of Dror et al (US Pat. 8,301,987; hereinafter referred to as Dror) in view of Huynh et al ("A low power error detection in the syndrome calculator block for reed-solomon codes: RS(204,188),") in view of Nakamura et al (US Pat. Pub. 2014/0136931; hereinafter referred to as Nakamura).
As per claim 1:	Anholt teaches a system comprising: 
a forward error correction decoder comprising syndrome computation circuitry (Fig. 3, 94), key-equation solver circuitry (Fig. 3, 98), and search and evaluator circuitry (Fig. 3, 102), wherein: 
the syndrome computation circuitry comprises a plurality of syndrome compute units connected in parallel (Fig. 4; col. 8, lines 60-65).
Not explicitly disclosed is the syndrome computation circuitry is dynamically configurable to vary a quantity of the syndrome compute units used for processing of a codeword based on conditions of a channel over which the codeword was received.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the selectively disabled compute units of Dror in the syndrome calculation of Anholt.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because a syndrome calculation unit was known to contain compute units for calculating residuals as shown by Nakamura (paragraph 10), and the proposed combination would have provided a power savings (Dror; col. 5, lines 25-28).  
Alternatively, it would have been obvious for one of ordinary skill in the art before the effective filing date to selectively disable syndrome compute units of Anholt because reducing the number of calculated syndromes reduces power consumption, and the efficiency increases as the channel quality increases as taught by Huynh (see discussion of Fig. 5).
As per claim 2:	Anholt further teaches the system of claim 1, wherein each of the syndrome compute units comprises a plurality of adders (Fig. 4, 118), a plurality of multipliers (Fig. 4, 114), and a plurality of memory elements (Fig. 4, 110).
As per claim 3:	Dror further teaches the system of claim 1, wherein: 
the syndrome computation circuitry is operable to use a first quantity of the syndrome compute units for processing of a first codeword received over the 
the first quantity of syndrome compute units is greater than the second quantity of syndrome compute units (Fig. 10, 1010; p>r’) and the first bit error rate is greater than the second bit error rate (Fig. 10, 1004; t>r).
As per claim 10:
	Anholt teaches a method comprising: 
in a forward error correction decoder comprising syndrome computation circuitry (Fig. 3, 94), key-equation solver circuitry (Fig. 3, 98), and search and evaluator circuitry (Fig. 3, 102), wherein the syndrome computation circuitry comprises a plurality of syndrome compute units connected in parallel (Fig. 4; col. 8, lines 60-65). 
Not explicitly disclosed is dynamically determining a quantity of the syndrome compute units to use for decoding a codeword, wherein the determining is based on conditions of a channel over which the codeword was received; and decoding the codeword using the determined quantity of syndrome compute units.  However, Dror in an analogous art teaches residual compute units (Fig. 3, 310, 312, 314, 320) that are dynamically selected (col. 5, lines 18-25) based on the channel quality (col. 6, lines 41-44 and 54-57), and decoding using the determined quantity of syndrome compute units (Fig. 8, 804).

Alternatively, it would have been obvious for one of ordinary skill in the art before the effective filing date to selectively disable syndrome compute units of Anholt because reducing the number of calculated syndromes reduces power consumption, and the efficiency increases as the channel quality increases as taught by Huynh (see discussion of Fig. 5).
As per claim 11:	Anholt further teaches the method of claim 10, wherein each of the syndrome compute units comprises a plurality of adders (Fig. 4, 118), a plurality of multipliers (Fig. 4, 114), and a plurality of memory elements (Fig. 4, 110).
As per claim 12:	Dror further teaches the method of claim 10, wherein: 
the codeword is received over the channel when the channel is characterized by a first bit error rate (Fig. 8, 802; error rate q); 
the decoding uses a first quantity of syndrome compute units (Fig. 8, 804); 
a second codeword is received over the channel when the channel is characterized by a second bit error rate (the process of Fig. 8 is performed for 
the method comprises dynamically determining to use a second quantity of syndrome compute units for decoding the second codeword (Fig. 8, 804);
the first bit error rate is greater than the second bit error rate (Dror teaches codeword of differing error rates in Fig. 10, 1004); 
the first quantity of syndrome compute units is greater than the second quantity of syndrome compute units (Fig. 10, 1010); and
the method comprises decoding the second codeword using the second quantity of syndrome compute units (Fig. 10, 1014).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/          Primary Examiner, Art Unit 2111